DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bristle (U.S. Patent No. RE25623).
Regarding claim 1, Bristle discloses a cardan joint spider comprising a body (Fig. 1-2) having four right-angled brackets (16), each bracket (16) presenting two mutually perpendicular arms (First arm, Second arm, See Figure below), the an arm (First arm, Figure below) of one bracket being assembled to the an arm (First arm, Figure below) of an adjacent bracket so as to form a cross-shaped spider having four branches (Fig. 1-2), the body including at least four stiffeners (23), a stiffener (23) being mounted between the two arms (First arm and Second arm) of each bracket (Fig. 1-2).

    PNG
    media_image1.png
    289
    407
    media_image1.png
    Greyscale

Regarding claim 5, Bristle discloses four shafts (11, 12, 13, 15, Fig. 2), each branch of the spider carrying a respective shaft (Fig. 2) mounted between two arms (Between two First arms or two Second arms) of two adjacent brackets (Fig. 1-2).
Regarding claim 6, Bristle discloses each arm (First arm, Second arm) of each bracket (16) includes a portion (17, 19) configured to receive a shaft in part (11, 12, 13, 15, Fig. 2).
Regarding claim 7, Bristle discloses the body has eight stiffeners (20, 21, 23, Fig. 1-2), with two stiffeners (20, 21) being fastened to each bracket (16) on respective sides, with respect to the axial direction of the shaft (11, 12, 13, 15, Fig. 2), of the portion (17, 19) configured to receive a shaft in part (11, 12, 13, 15, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bristle (U.S. Patent No. RE25623) in view of Goedeke (U.S. Patent No. 939,005).
Regarding claim 8, Bristle is silent in regards to the material of the body.
Goedeke teaches a bracket made of folded sheet metal (Column 1, Line 11-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of Bristle with the folded sheet metal of Goedeke as a simple substitution of one well known material for another in order to yield the predictable result of each bracket is made of folded sheet metal.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katorgin (U.S. Patent No. 6,170,258) in view of Bristle (U.S. Patent No. RE25623).
Regarding claim 9, Katorgin discloses a rocket engine (Abstract) including a cardan joint (Column 3, lines 36-46). Katorgin does not expressly disclose a cardan joint spider, but a spider is well known and common within a cardan joint.
Bristle teaches a body of a cardan joint spider (Fig. 1-2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the spider of the cardan joint of Katorgin with the body of a cardan joint spider of Bristle as a simple substitution of one well known material for another in order to yield the predictable result of a rocket engine including at least one cardan joint spider.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 would be allowable for disclosing each stiffener being fastened to each arm of a bracket by means of at least two bolts. It would not have been obvious to modify Bristle with fastening the stiffeners to each arm with bolts because the bracket and the stiffeners are formed as a single piece. Claims 3-4 would be allowable for depending from claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./
Examiner, Art Unit 3678      

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678